Citation Nr: 0637173	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  05-33 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a back 
injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
injury, to include a tumor and chronic headaches.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right forearm injury.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a leg disability.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a rib 
injury.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the veteran's previously denied claims of 
entitlement to service connection for residuals of a back 
injury, residuals of a head injury, to include a tumor and 
chronic headaches, residuals of a right forearm injury, a leg 
disability, and hypertension.  In August 2006, the veteran 
testified before the Board at a hearing held at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  




REMAND

Additional development is needed prior to further disposition 
of the claims.

VA records pertaining to the veteran's claims are 
outstanding.  In a June 2004 statement, the veteran reported 
that he had received treatment for the conditions for which 
he was seeking service connection at the VA facility in 
Appleton, Wisconsin from the time the facility opened until 
he relocated to Arizona in 2000.  VA records from the VA 
facility in Tucson, Arizona show that the veteran continued 
to receive care at the Appleton facility when he returned for 
the summer months through 2003.  It does not appear that 
records from the VA facility in Appleton have yet been 
associated with the claims folder.  Because VA is on notice 
that there are additional records that may be applicable to 
the veteran's claims and because these records may be of use 
in deciding the claims, these records are relevant and should 
be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  

The veteran's claims for service connection were previously 
denied in a December 1990 rating decision.  The RO denied his 
June 2004 application to reopen the claims on the basis that 
he did not submit new and material evidence.  The recent 
decision in Kent v. Nicholson requires that the Secretary 
look at the bases for the prior denial and notify the veteran 
as to what evidence is necessary to substantiate the element 
or elements required to establish service connection that 
were found insufficient at the time of the previous denial.  
The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis upon 
which the prior claim was denied.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  In this case, the veteran has not yet been 
notified as to the specific evidence necessary to reopen his 
claims for service connection.  On remand, the veteran should 
be so notified.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain records from the VA 
outpatient clinic in Appleton, 
Wisconsin from the time the facility 
opened through 2003.  If these records 
are no longer on file, a request should 
be made to the appropriate storage 
facility.  All efforts to obtain VA 
records should be fully documented, and 
the VA facilities must provide a 
negative response if records are not 
available.

2.  Send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) that 
(1) notifies the veteran of the 
evidence and information necessary to 
reopen his claims for service 
connection, (i.e., describes what new 
and material evidence is under the 
current standard); and (2) notifies the 
veteran of what specific evidence would 
be required to substantiate the element 
or elements needed for service 
connection that were found insufficient 
in the prior denial on the merits 
(i.e., an opinion relating his 
disabilities to his period of active 
service).  

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
application to reopen his claims for 
service connection.  If action remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow him an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

